Citation Nr: 1709316	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-27 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to include as due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for bladder cancer, to include as due to contaminated water exposure at Camp Lejeune.

3.  Entitlement to service connection for residuals of a urinary tract infection.

4.  Entitlement to an evaluation higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service connected disabilities other than PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty under honorable conditions in the United States Marine Corps from July 1958 to September 1962.  The Veteran had at least 30 days of service at Camp Lejeune in 1958.  

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  [The claims for service connection for bladder and kidney cancer were developed through the Louisville RO.]  

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Boston RO.  Unfortunately, due to a technical malfunction a transcript of that proceeding could not be prepared.  In January 2017, VA notified the Veteran that he was entitled to another hearing due to the technical malfunction, and that same month he responded that he wished to appear again before a VLJ for a videoconference hearing.  As the Board is able to fully grant the issues decided below, the Veteran's hearing request is moot as it pertains to these claims.  

This appeal was processed using the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims processing system.  The Virtual VA electronic claims file contains a copy of the June 2014 VA examination report, and additional VA treatment records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of entitlement to service connection for residuals of a urinary tract infection, and entitlement to a TDIU for service-connected disabilities other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of urothelial carcinoma of the left collecting system status post left nephroureterectomy (claimed as bladder and kidney cancer), and he was stationed at Camp Lejeune for at least 30 days in 1958. 

2.  For the entire period on appeal, the Veteran's PTSD has been characterized by symptoms that approximate total occupational impairment due to persistent aggressive and violent behavior towards others; an inability to establish and maintain work relationships; and an inability to adapt to a work-like environment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urothelial carcinoma of the left collecting system status post left nephroureterectomy (claimed as bladder and kidney cancer) are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. § 3.303; 38 C.F.R. §§ 3.307(a)(7), 3.309(f) (2016) (amended March 14, 2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 100 percent evaluation for PTSD are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of this favorable decision, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided below are moot.  

Service Connection: Bladder and Kidney Cancer

The Veteran asserts that his bladder and kidney cancer were caused by the contaminated water he drank at Camp Lejeune.  VA determined that the Veteran was stationed at Camp Lejeune from October 11, 1958 through January 31, 1959 for a total of 110 days, and his service records show that he underwent a month long training at Camp Lejeune in November 1958.  The Veteran submitted a November 2016 lay statement from a fellow service-member who testified that he served with the Veteran at Camp Lejeune between October 1958 and December 1958.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Establishment to a right to compensation for a disability requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease first diagnosed after discharge when all of the evidence, including that relevant to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at Camp Lejeune. Under the new regulations, a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service. 38 C.F.R. § 3.307(a)(7) (2016)(amended March 14, 2017). If a veteran, or former reservist or member of the National Guard, was exposed to contaminants in the water supply at Camp Lejeune during military service and the exposure meets the requirements of § 3.307(a)(7), the following diseases will be service-connected even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer. 38 C.F.R. § 3.309(f) (2016)(amended March 14, 2017). The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

Private treatment records from Lahey Clinic Medical Center (Lahey Clinic) show that in December 2007 the Veteran had a recent history of bladder cancer near the left ureteral orifice.  His preoperative diagnosis was transitional cell cancer of the left collecting system, and he underwent laparoscopic left nephroureterectomy.  

The Veteran underwent a VA Camp Lejeune examination in June 2014.  The examiner noted that the Veteran had a diagnosis of urothelial carcinoma (also called transitional cell carcinoma), and reported that type of cancer could occur in multiple urothelial structures including the upper tract (renal pelvis), ureter, and bladder.  The examiner opined that the Veteran's urothelial carcinoma was more than likely related to his significant smoking history rather than the four months he spent at Camp Lejeune.  The examiner noted that the Veteran had other risk factors that contributed to his urothelial carcinoma, namely age, gender, race, and occupation.

The foregoing establishes that the Veteran is entitled to service connection for urothelial carcinoma of the left collecting system (claimed as bladder and kidney cancer) status post left nephroureterectomy.  The Veteran had at least 30 days of service at Camp Lejeune in 1958, and is therefore entitled to presumptive service-connection for bladder and kidney cancer under 38 C.F.R. §§ 3.307(a)(7) and 3.309(f) despite the VA examiner's negative nexus opinion.  There is no affirmative evidence indicating that the Veteran was not exposed to contaminated water, therefore the presumption is not rebutted.  Accordingly, entitlement to service connection for urothelial carcinoma of the left collecting system status post left nephroureterectomy (claimed as bladder and kidney cancer) is granted.  

Increased Rating:  PTSD

The Veteran seeks an evaluation higher than 50 percent for service connected PTSD.  In particular, he contends he is unable to work due to symptoms of PTSD.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.  
The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected psychiatric disorder versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case the record shows that the Veteran has had different mental health diagnoses at different times.  There is nothing in the record attributing the Veteran's multiple psychiatric symptoms to one diagnosis or another.  Therefore, the Board will resolve all reasonable doubt in the Veteran's favor and consider all the Veteran's psychiatric symptoms to be manifestations of his service-connected disability.  Mittleider, 11 Vet. App. 181.

In January 2008, the Board granted a 50 percent evaluation for service-connected PTSD.  That Board decision considered all available evidence though January 2008, and the Veteran did not appeal that decision, which thus became final.  As the evidence prior to January 2008 has already been considered by the Board in a prior, final decision, the Board will now focus the analysis on evidence from January 2008 onwards.  

In an August 2008 Application for Increased Compensation Based on Unemployability, the Veteran reported that he was unemployable due to service-connected PTSD.  
The Veteran underwent a review PTSD examination in July 2009.  The Veteran gave a social history of being married 37 years and having an adult child.  He saw his son and granddaughters twice a week and they got along well, but he reported that he did not have close friends.  He reported that he frequently went to the VFW to drink, but did little else socially.  He stated he argued with his wife about once a week about how much alcohol he consumed, but that there was no yelling or physical violence.  He reported he drank 6 to 8 alcoholic beverages per night, 5 nights a week and that he had increased irritability if he did not drink alcohol.  He reported a legal history of getting into a fight with a police officer 20 years prior when he was intoxicated, and had a DUI 16 years prior.  The examiner indicated that the Veteran's irritability had alienated almost all of his friends, neighbors, and acquaintances.   Regarding occupational history, the Veteran reported he had not worked in 16 years after leaving his job as a machinist due to a stroke.  While he reported doing well at his past job, he did report frequently yelling at coworkers.  He denied losing any time from work due to symptoms of PTSD when he was working.  Currently, he reported that he was unable to work due to symptoms of fatigue, low energy, and irritability.  The examiner reported that the Veteran's PTSD would cause a severe reduction in work productivity and efficiency if he were to return to work.  The examiner observed that the Veteran's PTSD symptoms had been exacerbated following his bladder cancer diagnosis and treatment.  The Veteran displayed a loss of interest in activities, disturbed sleep, feelings of detachment or estrangement from others, anger outbursts, problems with concentration, hypervigilance, and panic attacks every other day.  In particular, the examiner noted that the Veteran's difficulty with concentration would cause severe problems in productivity and efficiency were he to return to work.  

In addition to PTSD, the examiner diagnosed alcohol dependence secondary to PTSD, and panic disorder as "another aspect of his service-related anxiety."  In summarizing the Veteran's functioning, the examiner noted that the Veteran's thought processes were mildly to moderately impaired due to poor concentration, and his communication with others was moderately impaired because of extreme irritability and social isolation.  The examiner assigned a GAF score of 50, indicative of serious symptoms or serious impairment.

In May 2010 the Veteran presented to VA for psychiatric care with reports of worsening nightmares.  He reported frequent flashbacks and intrusive memories, and that he did not like big crowds or loud noises.  He said he was very irritable, and would get into arguments with his wife and physical altercations with others.  He rated his mood as a 3 on a scale of one to 10, with 10 being the best.  He reported thoughts of wanting to take his life a year prior when he was diagnosed with cancer.  

In an August 2011 VA psychiatry note, it was noted the Veteran continued to be very stressed and irritable, with high levels of anxiety.  His sleep was marked by combat related nightmares.  The psychiatrist noted the Veteran's affect was mostly flat except when discussing losses and PTSD symptoms, then his affect was sad.  The examiner noted that while the Veteran enjoyed working as district commander for VFW, his combat symptoms had worsened.

At a November 2011 VA psychiatry appointment, the Veteran reported his energy level was low and he had ongoing nightmares.  The Veteran also reported recently being elected as district commander for VFW, putting him in charge of 21 posts.

During a February 2012 VA psychiatry appointment, the Veteran's wife reported that the Veteran had ongoing nightmares, and would thrash and hit her in his sleep.  He reported getting 2 to 5 hours of sleep per night, and about 8 hours during the day.  He reported that he enjoyed spending time at the VFW to stay busy.  The Veteran endorsed ongoing problems with anger and irritability, and that three months prior he hit another Veteran at the VFW causing injury to the eye.  

At a June 2012 VA psychiatry appointment, the Veteran reported that he had flashbacks that occurred during the day as often as 7 to 8 times per week characterized by "big lights going off in my head," and a ringing in his ears.  He reported sleeping 4 to 5 hours per night, having interrupted sleep, and having leisure time spent at the VFW where he was a commander.   He stated he drank 4 days a week, usually 4 to 5 large drinks at a time and that his wife would get angry about it.  The Veteran reported that he would "get ugly easy," and would sometimes hit people when he was angry, the most recent occurrence being one month prior.  The examiner noted it was unlikely that the Veteran's behavior would change as the Veteran could not help but feel that he was in the right.  

At a September 2012 VA psychiatry appointment, the Veteran reported that he was still functioning as the commander of the VFW in Peabody, and was there 7 days a week.  The Veteran's wife reported that the Veteran was highly irritable.  On mental status examination, the Veteran was casually dressed and maintained good eye contact.  He had some stereotypical moves in his upper extremities.  His speech was normal, and his mood and affect were euthymic.  His thoughts were linear and goal directed, and there was no evidence of suicidal or homicidal ideation, or psychosis.  Cognitively, the Veteran was alert and oriented and his insight and judgment were "pretty good."  The psychiatrist assigned a GAF of 45.

At a January 2013 VA psychiatry appointment, the Veteran reported that he had an anger problem where at least 3 to 4 times per week he would have verbal altercations, some of which progressed to physical altercations.  He also reported verbal altercations with his wife (that never progressed to physical altercations), and anger that seemed to be worsening.  On mental status exam, the Veteran was casually dressed and maintained good eyesight.  His speech was normal, and his tremor was improved.  His mood and affect were euthymic in the office, but he described significant irritability in his day to day life.  His thoughts were preoccupied.  There was no evidence of suicidal or homicidal ideations, or psychosis.  He was alert and oriented, and his insight and judgment were good.  The examiner advised the Veteran to stop getting into physical altercations in light of the Veteran's age and medical problems.  A GAF of 45 was assigned.  

At an April 2013 VA psychiatry appointment, the Veteran reported that he needed stronger medication because his wife said he was still mean.  He said he continued to have difficulty recognizing his anger, and the examiner noted the Veteran tended to overreact to relatively benign slights.  On mental status examination, the Veteran was casually dressed and maintained good eye contact.  He had inconsistent movements of his left hand due to a stroke.  His speech was spontaneous, fluid, and of normal rate, volume and prosody.  His mood and affect were restricted, and his thoughts were linear and goal directed.  There was no evidence of suicidal or homicidal ideations, or psychosis.  The Veteran was alert and oriented, and his insight and judgment were "ok."  The examiner advised the Veteran to exercise and cut back on his alcohol consumption, and assigned a GAF of 45.

At a September 2013 VA psychiatry appointment, the Veteran reported that his wife still thought he was miserable.  He reported poor sleep of 4 to 5 hours per night with nightmares occurring 3 to 4 times per week.  He stated that he liked to spend time at the VFW to relax, and spent roughly 5 hours there every morning, and another 6 hours at night roughly 4 days a week.  He reported that he also ran the rifle team that performed at funerals.  On mental status examination, the Veteran was casually dressed and maintained good eye contact, and there were no abnormal movements. His speech normal, his mood and affect were euthymic and engaging, and his thoughts were linear and goal directed.  There was no evidence of suicidal or homicidal ideations, or psychosis.  The Veteran was alert and oriented, and his insight and judgment were "ok."  The Veteran was assessed as having ongoing irritability, and assigned a GAF of 45.

At a December 2013 VA psychiatry appointment, the Veteran reported that he was his job as the commander of his VFW post was becoming a lot of work.  He reported ongoing weekly nightmares.  The Veteran's wife reported that he was still irritable, and was always yelling at her.  On mental status examination, the Veteran was casually dressed and maintained good eye contact, and there were no abnormal movements. His speech showed delayed latency, but was otherwise spontaneous and fluid.  His mood and affect were euthymic, and his thoughts were linear and goal directed.  There was no evidence of suicidal or homicidal ideations, or psychosis.  The Veteran was alert and oriented, and his insight and judgment were "ok."  The Veteran's GAF was 45.

At a March 2014 VA mental status examination, the Veteran was casually dressed and maintained good eye contact.  There were no abnormal movements, but his hands were in constant motion.  His speech showed delayed latency, with otherwise normal rate, volume, and prosody.  His mood and affect were "worried," and his thoughts preoccupied.  There was no evidence of suicidal or homicidal ideations, or psychosis.  The Veteran was alert and oriented, and his insight and judgment were "pretty good."  The Veteran spoke about ongoing, serious medical problems.  The examiner noted that the Veteran felt scared "when something is obviously wrong but no one can pinpoint exactly what."  The provider assigned a GAF of 45.

Resolving all doubt in favor of the Veteran, the foregoing evidence demonstrates that the Veteran's PTSD has more nearly approximated the criteria for a 100 percent evaluation for the entire period on appeal as the Veteran's symptoms are productive of total occupational impairment.  See 38 C.F.R. § 4.130, DC 9411; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, the record shows that the Veteran has engaged in persistent violent and aggressive behavior towards others.  VA treatment records and the Veteran's testimony show that he was persistently irritably, and engaged in frequent, weekly verbal altercations that sometimes progressed to physical altercations.  The Veteran's wife also testified that the Veteran was consistently irritable at home and would yell at her, although those confrontations never progressed to physical altercations.  In addition, the 2009 VA examiner found that the Veteran's PTSD symptoms were significant enough to cause severe reduction in work productivity and efficiency.  Further, for the entire period on appeal the Veteran's GAF scores have ranged between 45 and 50, indicative of severe symptoms with major impairments in most areas.  

The Board acknowledges that the record does not show total social impairment, as the Veteran has maintained good relationships with close family members; however, the Board's primary focus remains on the level of occupational impairment.  Regarding his leisure time spent at VFW, the record shows that the Veteran was known to drink significant amounts of alcohol during those times such that VA treatment providers advised him to reduce the amount.  The July 2009 examiner also diagnosed alcohol dependence secondary to PTSD, and the Veteran has testified that alcohol consumption mitigates his PTSD symptoms.  To the extent that he appears to maintain a degree of social functioning at VFW, the Board finds that is due to the mitigating effect of alcohol consumption and does not constitute evidence against a finding that his PTSD warrants a 100 percent evaluation.

Similarly, the Board acknowledges that during the period on appeal the Veteran has maintained his volunteer positions as commander of a local VFW and district commander over 21 VFWs.  The record shows, however, that many of the Veteran's verbal and physical altercations involve persons associated with VFW or veterans on the premise.  The Board finds it significant that the Veteran's work with VFW is voluntary, as it is highly unlikely that such behavior would be tolerated in a normal working environment.  Moreover, the record reflects the Veteran was having an increasingly difficult time performing his volunteer duties due to irritability and fatigue associated with his service-connected PTSD.  Thus, total occupational impairment exists despite the Veteran's position at VFW.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD has more nearly approximated the 100 percent criteria for the entire period on appeal as PTSD is productive of total occupational impairment due to persistent aggressive and violent behavior towards others; inability to establish and maintain work relationships; and inability to adapt to a work-like environment.  38 C.F.R. §§ 4.3, 4.130, DC 9411; see Mauerhan v. Principi, 16 Vet. App. 436 (2002).

ORDER

Entitlement to service connection for urothelial carcinoma of the left collecting system status post left nephroureterectomy (claimed as bladder and kidney cancer) is granted.  

Entitlement to a 100 percent evaluation for service-connected PTSD is granted.


REMAND

Regarding the Veteran's remaining claims, remand is required to schedule the Veteran for a videoconference hearing before a VLJ at the Boston RO.  See correspondence received from the Veteran in January 2017.  

With regard to the Veteran's remaining claim for a TDIU, remand is also required for readjudication.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded even if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the veteran is already receiving a 100 percent scheduler rating for that disorder.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  The assignment of a total schedular rating (such as, here, for the PTSD) does not categorically render a TDIU claim moot. See Bradley v. Peake, 22 Vet. App. 280 (2008).  VA must consider a pending TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.  In this case, while the Veteran has claimed that he is unemployable secondary to PTSD, as a result of this decision, he is now service connection for additional, serious medical conditions that may impact his ability to work independent of PTSD.  Thus, remand is necessary in order to adjudicate the Veteran's claim for a TDIU based on his service-connected disabilities other than PTSD.  Additionally, entitlement to a TDIU for a disability other than PTSD is also inextricably intertwined with the service-connection issue being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the Boston RO before a VLJ for the issues of entitlement to service connection for residuals of a urinary tract infection, and entitlement to a TDIU for service-connected disabilities other than PTSD.  Notification of the date and time of the hearing shall be sent to him at his last address of record as well as to his representative.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.


No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


